Title: To James Madison from Aaron H. Palmer, 20 April 1809
From: Palmer, Aaron H.
To: Madison, James


Respected Friend,New York, 4th. Mo. 20th. 1809
I herewith present thee with a Printed copy of the Minutes of the Proceedings of the Twelfth American Convention for promoting the Abolition of Slavery and Improving the condition of the African Race: which may develop to thee the motives and object of this convention. With sentiments of the highest respect and esteem, I remain Thy assured Friend.
Aaron H. Palmer
